Citation Nr: 1144524	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant had active military service from December 1978 to January 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The appellant was scheduled for a hearing before the Board at the Board's office in Washington, DC in January 2010.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn. 

This case was before the Board in March 2010 when, in pertinent part, it was remanded for additional development.


FINDINGS OF FACT

1.  In a June 2011 rating decision, the Appeals Management Center (AMC) granted service connection for major depressive disorder with panic disorder.

2.  In a November 2011 written statement, the Veteran's representative requested the Board to dismiss the appeal because the benefit sought on appeal had been granted.


CONCLUSION OF LAW

The appeal on the merits of the appellant's claim of entitlement to service connection for a psychiatric disability has become moot by virtue of the June 2011 rating decision grant; there remains no matter in controversy over which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).






REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant perfected an appeal from an August 2007 rating decision which denied reopening of the claim of entitlement to service connection for a psychiatric disability.  In March 2010, the Board reopened and remanded the issue for further development.  Subsequently, in a June 2011 rating decision, service connection was granted for the appellant's psychiatric disability.  The appeal for entitlement to service connection for a psychiatric disability has become moot by virtue of the June 2011 rating decision, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


